DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a reply to the amendment filed on 12/01/2020, in which, claim(s) 23-25, 28-32, 34-38, and 41-47 are pending. Claim(s) 23 and 36 are amended. Claim(s) 1-22, 26-27, 33, and 39-40 are cancelled. No claim(s) are newly added.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/12/2020 and 12/02/2020 was filed after the mailing date of the non-final Office action on 09/29/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Claim Rejections - 35 U.S.C. § 101:
Applicants’ arguments with respect to claim(s) 36-38 and 41-44 have been fully considered and are persuasive.  The rejection of 35 USC §101 regarding claim(s) 36-38 and 41-44 have been withdrawn in view of the amendment to claim. 

Double Patenting (DP):
Applicant submitted an eTD on 12/01/2020 to overcome DP rejection issued in 

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicants’ arguments, see pages 10-12, filed 12/01/2020, regarding the U.S.C. 102 and 103 rejections of Claims 23-25, 28-32, 34-38, and 41-47 have been fully considered and are not persuasive.
Applicants argue that “none of the asserted references teach or suggest "displaying, by the computing device, an option in the user interface to license…”.
Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. The combined teaching of Mangini and Kacker teaches displaying an option in the user interface… without leaving the displaying ([0027] and [0033]). And Weiskopf teaches an option to license the image ([0028]).
Mangini, Kacker and Weiskopf are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display and edit an image with an watermark to identify a content sharing service and a user account (as taught by the combined teaching of Mangini and Kacker) with an option to license the image (as taught by Weiskopf). The motivation/suggestion would have been for verifying license rights for selected content (Weiskopf, [0005]) to avoid inadvertently and unintentionally violate their licenses to use the content.
Besides, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the 
Applicants further argue that “no option is provided to license the content. Rather, Weiskopf teaches away from the claimed features”.
Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). See MPEP § 2141.02.
Therefore, the rejection is maintained.

Applicant is encouraged to schedule an interview with the Examiner prior to the next communication to compact prosecution of the case.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
Claims 31-32, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Mangini et al. (US 2013/0132886 A1) in view of Kacker et al. (US 2008/0144883 A1) further in view of Weiskopf et al. (US 2007/0168513 A1).
Regarding Claim 31, Mangini discloses In a digital medium content creation environment (Fig. 1, [0033], “view, create, or edit visual content 766 via an editor display”), a method implemented by a computing device, the method comprising:
displaying, by the computing device, a user interface having representations of functionality selectable to edit content ([0026], “a user interface to display an image”, “A GUI may also include a user interface comprising a review panel to present one or more representations of multiple selectable”, [0027], “display elements that are user-selectable”), the displaying including: 
editing, by the computing device, the content responsive to user selection of a respective said representation ([0027], “display elements that are user-selectable”, “to edit or manipulate visual content”); 
receiving, by the computing device, an image via the user interface for inclusion as part of the content ([0019], “content may comprise images”, [0027], “to edit or manipulate visual content…include image”); 
displaying, by the computing device, an option in the user interface, the displaying performed without leaving the displaying of the representations of functionality selectable to edit content and a display of the edited content ([0027], 
Mangini does not explicitly teach but Kacker teaches
identifying, by the computing device, a watermark included in the image ([0055], “the embedded watermark is detected” in the image, Fig. 4, block 400); 
identifying, by the computing device, a content sharing service based on the watermark ([0055], “Next the embedded watermark is detected”, “the carrier (i.e. the content sharing service) thereby identified”); 
determining, by the computing device, an account associated with the content sharing service ([0027], “user account”, [0030], “The computer 200 allows the user 70 to connect to the online-photo website” (as the content sharing service), “access her personal account”);
Mangini and Kacker are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display and edit an image (as disclosed by Mangini) with an watermark to identify a content sharing service and a user account (as taught by Kacker). The motivation/suggestion would have been for preventing copyright infringement in producing an image-based product or providing an image service (Kacker, [0009]).
The combined teaching of Mangini and Kacker does not explicitly teach but Weiskopf teaches
an option to license the image from the content sharing service using the account ([0028], “a determination is made at decision block 220 as to whether the customer has licensed the provided content” i.e. if the content is available for licensing)
Mangini, Kacker and Weiskopf are analogous art as they are in the same field of endeavor of information security. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to display and edit an image with an watermark to identify a content sharing service and a user account (as taught by the combined teaching of Mangini and Kacker) with an option to license the image (as taught by Weiskopf). The motivation/suggestion would have been for verifying license rights for selected content (Weiskopf, [0005]) to avoid inadvertently and unintentionally violate their licenses to use the content.

Regarding Claim 32, the combined teaching of Mangini, Kacker and Weiskopf teaches wherein the identifying the content sharing service includes identifying the content sharing service from a plurality of content sharing services (Kacker, [0055], “Next the embedded watermark is detected”, “the carrier (i.e. the content sharing service from a plurality of content sharing services) thereby identified”).  

Regarding Claim 34, the combined teaching of Mangini, Kacker and Weiskopf teaches forming a request to license the image responsive selection of the option and receiving a licensed image in response (Weiskopf, [0028], “a determination is made at decision block 220 as to whether the customer has licensed the provided content”, “If true, the process moves to block 224 where a current license to the 

Regarding Claim 35, the combined teaching of Mangini, Kacker and Weiskopf teaches replacing a display of the image in the user interface with a display of the licensed image (Weiskopf, [0028], “a determination is made at decision block 220 as to whether the customer has licensed the provided content”, “If true, the process moves to block 224 where a current license to the selected copy of the source content or the provided content for the intended use is identified and the customer is notified that it is cleared for the intended use”, i.e. the image displayed is a licensed image).  

Allowable Subject Matter
Claims 23-25, 28-30, 36-38, 41-44 and 46-47 would be allowable. 
Claim 45 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186.  The examiner can normally be reached on Monday-Friday: 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG-FENG HUANG/Examiner, Art Unit 2497